Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 15-cv-2556-WJM-NRN

   LORRAINE M. RAMOS, et al.,

         Plaintiffs,

   v.

   BANNER HEALTH, et al.,

         Defendants.



         ORDER GRANTING MOTION FOR FINAL APPROVAL OF SETTLEMENT
                     AND MOTION FOR ATTORNEYS’ FEES


         Before the Court is the parties’ Motion for Final Approval of Settlement (“Joint

   Motion”) (ECF No. 498) and Plaintiffs’ Motion for Approval of Attorneys’ Fees,

   Expenses, and Class Representative Awards from the Slocum Settlement Fund (“Fee

   Motion”) (ECF No. 497). The Court held a settlement fairness hearing (“Settlement

   Hearing”) on November 6, 2020. After considering the arguments raised at the

   Settlement Hearing and in the Joint Motion and Fee Motion, the Court g ranted the Joint

   Motion and Fee Motion by way of an oral ruling from the bench and stated that a written

   order would follow. (ECF No. 503.) This is that order.

                                      I. BACKGROUND

         This litigation arises out of claims involving alleged breaches of fiduciary duty

   under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

   §§ 1001, et seq., against Banner Health, certain of its current and former employees
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 2 of 11




   (collectively, “Banner Defendants”), and Jeffrey Slocum & Associates, Inc. (“Slocum”),

   for the operation of the Banner Health 401(k) Plan (the “Plan”).

           Plaintiffs filed their putative class action complaint against a set of Banner

   Defendants on November 20, 2015 (ECF No. 1) and filed an amended complaint that

   added Slocum as a Defendant on November 9, 2016 (ECF No. 118). Plaintiffs alleged

   that Slocum breached its duty of prudence under 29 U.S.C. § 1104(a) by allowing the

   Plan: (1) to pay unreasonable fees to its recordkeeper, Fidelity; and (2) to maintain

   underperforming investment options, namely, the Fidelity Freedom Funds, and the

   Plan’s Level 3 designated investment options, referred to internally by the Defendants

   as the “Mutual Fund Window.” (Id.)

           Thereafter, the parties engaged in extensive discovery, which included

   thousands of pages of discovery and taking numerous depositions. (ECF No. 421 at

   2–5.)

           On March 28, 2018, the Court denied Plaintif fs’ motion to certify a class as to

   claims against Slocum (ECF No. 296 at 31) and reaffirmed this ruling on January 29,

   2019 (ECF No. 345).

           On April 23, 2019, the Court granted partial summary judgment in favor of

   Slocum on Plaintiffs’ recordkeeping and Mutual Fund Window claims, finding that

   Slocum was not a fiduciary with regard to the commentary advice it gave on these

   topics. (ECF No. 372 at 19–22, 24–27.) Only Plaintiffs’ claim concerning the advice

   that Slocum gave to the Plan’s fiduciaries regarding the Fidelity Freedom Funds

   survived summary judgment. (Id. at 22–24.) At trial, given the lack of class certification

   against Slocum, Slocum could only have been found liable for the damages to the

                                                 2
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 3 of 11




   seven individual Plaintiffs, which totaled $22,000. (ECF No. 421 at 3.)

          On December 31, 2019, Plaintiffs submitted a Consent Motion for Class

   Certification and Preliminary Approval of Class Settlement as to Claims Against

   Slocum. (ECF No. 421.) On May 18, 2020, the parties submitted a revised settlement

   to the Court. (ECF No. 468; ECF No. 468-1.) On May 19, 2020, the Court reviewed

   the proposed settlement agreement, and preliminarily approved the settlement as being

   fair and reasonable. (ECF No. 469 at 3.) It also preliminarily certified a class for

   settlement purposes, defined as:

                 The Class Representatives and all current participants and
                 beneficiaries of the Banner Health Employees 401(k) Plan
                 as of [May 19, 2020], excluding Defendants.

   (Id.) The Court also approved the revised proposed class notice. (Id.; ECF No. 468-1

   at 63–70.)

          In a declaration recently filed with the Court, the settlement administrator

   represented that the Court-approved Notice of Class Action Settlement and Fairness

   Hearing was individually e-mailed to all 50,877 Settlement Class members on July 22,

   2020. (ECF No. 498-3 at 2, ¶ 4.) On the sam e date, the settlement administrator also

   established a toll-free telephone number that allowed Settlement Class members to

   listen to pre-recorded answers to frequently asked questions or request to speak with a

   live agent. (Id. at 3, ¶ 5.) As of October 6, 2020, there had been a total of 78 calls to

   the telephone line; of those calls, 22 individuals requested to speak with a live agent

   and all 22 individuals were connected with a live agent. (Id.)

          In addition, an Independent Fiduciary, Newport Trust Co., reviewed the

   Settlement Agreement and determined that:

                                                3
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 4 of 11




                (i) the Settlement terms, the $500,000 Settlement amount
                provided for in the Settlement, and the amount of any
                attorneys’ fee award or any other sums to be paid from the
                recovery, are reasonable in light of the Plan’s likelihood of
                full recovery, the risks and costs of litigation, and the value
                of claims foregone; (ii) the scope of the release of claims is
                reasonable and is consistent with the release of other
                ERISA settlements we have reviewed in the past year;
                (iii) the terms and conditions of the transaction are no less
                favorable to the Plan than comparable arms-length terms
                and conditions that would have been agreed to by unrelated
                parties under similar circumstances; and (iv) the transaction
                is not part of an agreement, arrangement, or understanding
                designed to benefit a party in interest.

   (ECF No. 498-2 at 2–3.) Moreover, notice of the Settlement Agreement has been

   provided to all attorneys general as required under the Class Action Fairness Act, 29

   U.S.C. §§ 1711, et seq., and no attorney general has objected. (ECF No. 498 at 8.)

         On September 24, 2020, Plaintiffs filed a Motion for Approval of Attorneys’ Fees,

   Expenses, and Class Representative Awards from the Slocum Settlement Fund. (ECF

   No. 497.) Thereafter, on October 7, 2020, the parties filed a Motion for Final Approval

   of Settlement. (ECF No. 498.)

                        II. SETTLEMENT AGREEMENT ANALYSIS

         In deciding whether to approve a settlement in class action, a court must

   determine whether the settlement is “fair, reasonable, and adequate.” Fed. R. Civ.

   P. 23(e)(2). Courts consider four factors in evaluating the settlement:

                (1) whether the proposed settlement was fairly and honestly
                negotiated;

                (2) whether serious questions of law and fact exist, placing
                the ultimate outcome of the litigation in doubt;




                                               4
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 5 of 11




                 (3) whether the value of an immediate recovery outweighs
                 the mere possibility of future relief after protracted and
                 expensive litigation; and

                 (4) the judgment of the parties that the settlement is fair and
                 reasonable.

   Gottlieb v. Wiles, 11 F.3d 1004, 1014 (10th Cir. 1993), abrogated on other grounds by

   Devlin v. Scardelletti, 536 U.S. 1 (2002). The Court may also consider the fact that no

   objections were filed by any class member. In re Dun & Bradstreet Credit Servs.

   Customer Litig., 130 F.R.D. 366, 372 (S.D. Ohio 1990) (“No timely objection was raised

   by any Class Member to the proposed settlement, and less than 5% of all Class

   Members have chosen to opt out. One untimely objection, improper in other regards,

   was filed and subsequently withdrawn prior to the fairness hearing. No objection was

   raised at the fairness hearing. The Court gives these factors substantial weight in

   approving the proposed settlement.”).

          Having thoroughly reviewed the Joint Motion and the Settlement Agreement, the

   Court finds that the Settlement Agreement negotiated by counsel is fair, reasonable,

   and adequate.

          First, the parties have demonstrated that the Settlement Agreement was

   negotiated at arms’ length by counsel experienced in these types of cases.

          Second, the parties have shown that serious questions of fact and law exist,

   particularly given that the Court had already denied Plaintiffs’ Motion for Class

   Certification (ECF No. 296) and granted summary judgment in favor of Slocum on

   Plaintiffs’ recordkeeping and Mutual Fund Window claims (ECF No. 372). The




                                                5
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 6 of 11




   Settlement Agreement ensures the class members will receive reasonable

   compensation in light of the uncertainties of litigating to a judgment.

          Third, the Court finds that the value of the Settlement Agreement outweighs the

   possibility of recovery after protracted litigation. Courts have held that the presumption

   in favor of voluntary settlement agreements

                 is especially strong in class actions and other complex cases
                 where substantial judicial resources can be conserved by
                 avoiding formal litigation. The strong judicial policy in favor
                 of class action settlement contemplates a circumscribed role
                 for the district courts in settlement review and approval
                 proceedings. This policy also ties into the strong policy
                 favoring the finality of judgments and the termination of
                 litigation. Settlement agreements are to be encouraged
                 because they promote the amicable resolution of disputes
                 and lighten the increasing load of litigation faced by the
                 federal courts. In addition to the conservation of judicial
                 resources, the parties may also gain significantly from
                 avoiding the costs and risks of a lengthy and complex trial.

   Ehrheart v. Verizon Wireless, 609 F.3d 590, 595 (3d Cir. 2010); accord Hodge v. Signia

   Marketing, Ltd., 2017 WL 5900344, at *3 (D. Colo. Nov. 30, 2017).

          Given the lack of class certification against Slocum, Slocum could only have

   been liable to the seven individual Plaintiffs for damages of up to $22,000. (ECF No.

   498 at 4.) By contrast, under the Settlement Agreement, Slocum has agreed to pay

   $500,000 to settle this action, which will benefit current Plan participants by defraying

   the Plan’s recordkeeping fees. (Id. at 7.) The Court therefore finds that the Settlement

   Agreement provides a significant and immediate benefit to the class.

          Finally, both parties have represented their view that the Settlement Agreement

   is fair and reasonable. The fact that no class member objects shows that the class also



                                                6
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 7 of 11




   considers this settlement fair and reasonable. See In re Dun & Bradstreet, 130 F.R.D.

   at 372.

          As set forth above, the Court finds that each of the factors weighs in favor of

   finding that the Settlement Agreement is fair, reasonable, and adequate. Accordingly,

   the Court fully and finally approves the Settlement Agreement and grants the Joint

   Motion (ECF No. 498).

                                    III. INCENTIVE AWARD

          When considering the appropriateness of an incentive award for class

   representatives, the Court should consider: (1) the actions the class representativ e took

   to protect the interests of the class; (2) the degree to which the class has benefitted

   from those actions; and (3) the amount of time and effort the class representative

   expended in pursuing the litigation. See Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir.

   1998); Lucken Family Ltd. P’ship, LLLP v. Ultra Res., Inc., 2010 WL 5387559, at *6 (D.

   Colo. Dec. 22, 2010).

          The parties propose that a $2,500 incentive payment be paid to each of the

   seven named plaintiffs in this action: Lorraine Ramos, Constance Williamson, Karen

   McLeod, Robert Moffitt, Cherlene Goodale, Linda Heyrman, and Delri Hanson

   (collectively, the “Named Plaintiffs”). (ECF No. 497 at 2.) The Named Plaintiffs spent

   time and effort working on the case with counsel over the course of several years, and

   two of them (Ramos and Moffitt) were personally in attendance at the trial for extended

   periods of time. They provided Plaintiffs’ counsel with documents, responded to written

   discovery, sat for depositions, and prepared to testify at trial. (Id. at 14.) Their



                                                 7
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 8 of 11




   commitment to the case, the personal sacrifices of their time while pursuing this

   litigation, and the outcome achieved warrants a significant award in this case.

          Moreover, Plaintiffs’ counsel represented during the Settlement Hearing that it

   had consulted with the Named Plaintiffs, who were in agreement that they should

   receive equal incentive payments.

          Thus, a $2,500 incentive payment for each of the Named Plaintiffs is reasonable

   given their participation in the case and the overall recovery in this case. The Court

   approves an $2,500 incentive award to each of the Named Plaintiffs.

                                    IV. ATTORNEYS’ FEES

          Plaintiffs’ counsel entered into a contingency fee arrangement with the Named

   Plaintiffs, which provides that Plaintiffs’ counsel would receive one-third of any recovery

   plus expenses. (ECF No. 497-1 at 13, ¶ 31.) Under this arrangement, Plaintiffs’

   counsel seeks an attorneys’ fee award totaling $166,667.00, as well as $8,199.40 of

   out-of-pocket expenses. (ECF No. 497 at 1.)

          When considering the appropriateness of an attorneys’ fees award, the Court

   considers the “Johnson factors”: (1) the time and labor required by counsel; (2) the

   novelty and difficulty of the legal question presented; (3) the skill required to represent

   the class appropriately; (4) the preclusion of other employment by the attorneys due to

   the acceptance of this case; (5) the customary fee; (6) whether the fee is fixed or

   contingent; (7) any time limitations imposed by the client or the circumstances; (8) the

   amount involved and the results obtained; (9) the experience, reputation and ability of

   the attorneys; (10) the “undesireability” of the case; (11) the nature and length of the



                                                 8
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 9 of 11




   professional relationship with the client; and (12) awards in similar cases. See Johnson

   v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1979).

          The Court recognizes that ERISA is “an enormously complex and detailed

   statute.” Teets v. Great-W. Life & Annuity Ins. Co., 315 F.R.D. 362, 370 (D.Colo. 2016)

   (citing Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993)). This action involved very

   complex questions of law that have not been widely litigated. See Waldbuesser v.

   Northrop Grumman Corp., 2017 WL 9614818, at *4 (C.D.Cal. Oct. 24, 2017) (“ERISA

   401(k) fiduciary breach class actions involve complex questions of law and have not

   been widely litigated to this point.”). As has been evident in the course of pretrial

   proceedings, as well as at the trial to the Court, Plaintiffs’ counsel has the specialized

   expertise to properly litigate this action.

          The Court finds that the requested amount of fees is reasonable considering the

   effort expended on this case by class counsel, the risks and difficulties inherent in

   ERISA litigation, the discovery undertaken, and the skill required and dedication

   displayed over the litigation of this matter.

          Significantly, under the Settlement Agreement negotiated by counsel, Slocum

   agreed to pay $500,000 to settle this class action, which is significantly more than

   Slocum’s potential liability of $22,000 at trial. (ECF No. 497 at 9.) Thus, the negotiated

   Settlement Agreement will benefit all Class members, not just the Named Plaintiffs.

   This is a good result for the Class and weighs very heavily in favor of approving the

   amount of fees requested. See In re King Res. Co. Sec. Litig., 420 F. Supp. 610, 630




                                                   9
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 10 of 11




    (D. Colo. 1976) (noting that “the amount of the recovery, and end result achieved are of

    primary importance” when considering what constitutes a reasonable attorney fee).

           Moreover, Plaintiffs’ counsel spent an estimated 652 hours of attorney time

    litigating this action against Slocum over the course of roughly four years. (ECF No.

    497-3 at 3, ¶ 5.) If Plaintiffs’ counsel utilized a billable hour fee model using attorney

    rates that had been approved in other class actions, its attorneys’ fees would have

    been significantly higher. (Id.)

           Having considered the applicable Johnson factors, the Court finds that

    $166,667.00 in attorneys’ fees and $8,199.40 in costs is fair and reasonable. The

    Court therefore grants the Fee Motion (ECF No. 497).

                                        V. CONCLUSION

           For the foregoing reasons, the Court ORDERS as follows:

    1.     The parties’ Motion for Final Approval of Settlement (ECF No. 498) is

           GRANTED;

    2.     Plaintiffs’ Motion for Approval of Attorneys’ Fees, Expenses, and Class

           Representative Awards from the Slocum Settlement Fund (ECF No. 497) is

           GRANTED;

    3.     The parties’ Class Action Settlement Agreement (ECF No. 468-1) is

           APPROVED;

    4.     Lorraine Ramos, Constance Williamson, Karen McLeod, Robert Moffitt,

           Cherlene Goodale, Linda Heyrman, and Delri Hanson are AWARDED an

           incentive award for serving as class representatives in the amount of $2,500

           each to be paid from the Settlement Fund;

                                                 10
Case 1:15-cv-02556-WJM-NRN Document 504 Filed 11/10/20 USDC Colorado Page 11 of 11




    5.    Plaintiffs’ attorneys’ fees and costs shall be paid to Schlichter Bogard & Denton

          from the Settlement Fund in the amounts specified under the Class Action

          Settlement Agreement and confirmed herein;

    6.    The Settlement Administrator shall have final authority to determine the amount

          of the Net Settlement Amount and to transmit such amount to the Plan’s

          recordkeeper to be used to offset the Plan’s recordkeeping fees, pursuant to the

          Plan of Allocation discussed in Article 6 of the Class Action Settlement

          Agreement;

    7.    The Court shall retain jurisdiction over the interpretation and implementation of

          the Class Action Settlement Agreement;

    8.    Pursuant to the parties’ stipulation in the Class Action Settlem ent Agreement, all

          claims in this action against Slocum are hereby voluntarily DISMISSED WITH

          PREJUDICE; and

    9.    The Parties shall bear their own fees and costs with the exception of those

          provided for in the Class Action Settlement Agreement and confirmed herein.


          Dated this 10th day of November, 2020.

                                                    BY THE COURT:




                                                    William J. Martínez
                                                    United States District Judge




                                               11
